Citation Nr: 1503002	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  08-10 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for joint pain.

2.  Entitlement to service connection for joint pain, to include as due to undiagnosed illness.

3.  Whether new and material evidence has been received to reopen a claim for service connection for muscle pain.

4.  Entitlement to service connection for muscle pain, to include as due to undiagnosed illness.

5.  Whether new and material evidence has been received to reopen a claim for service connection for blurred vision.

6.  Entitlement to service connection for blurred vision, to include as due to undiagnosed illness.
7.  Whether new and material evidence has been received to reopen a claim for service connection for fatigue.

8.  Entitlement to service connection for fatigue, to include as due to undiagnosed illness.

9.  Whether new and material evidence has been received to reopen a claim for service connection for memory loss.

10.  Entitlement to service connection for memory loss, to include as due to undiagnosed illness.

11.  Whether new and material evidence has been received to reopen a claim for service connection for insomnia.

12.  Entitlement to service connection for insomnia, to include as due to undiagnosed illness.

13.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy.

14.  Entitlement to service connection for peripheral neuropathy, to include as due to undiagnosed illness.

15.  Whether new and material evidence has been received to reopen a claim for service connection for a disorder manifested by weight loss.

16.  Entitlement to service connection for a disorder manifested by weight loss, to include as due to undiagnosed illness.

17.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

18.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

19.  Entitlement to service connection for a seizure disorder.

20.  Entitlement to service connection for residuals of shrapnel in the left hand.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the RO (Regional Office) in Newark, New Jersey.

In the course of the appeal, the Veteran indicated that he wished to testify at a hearing before the RO.  In September 2009, he withdrew the request.  VBMS Entry September 30, 2009.  As such, the Board finds that there is no pending hearing request at this time.  

In addition to the above-captioned claims, the Veteran also perfected an appeal of claims for higher ratings for irritable bowel syndrome and headaches.  In June 2010, he withdrew these claims from appeal.  VBMS Entries June 30, 2010.  Accordingly, the issues will not be addressed by the Board.  38 C.F.R. § 20.204.

The Board notes that the psychiatric claim on appeal  has been developed as a claim of service connection for PTSD.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim is recharacterized to include any psychiatric disorder, including PTSD.

The Board notes that Issues #18-#20 are included on the title page because statements of the case must be issued for the claims.  Manlincon v. West, 12 Vet. App. 238 (1998).

Although additional medical evidence was submitted after the last supplemental statement of the case (SSOC), the Veteran waived his right to have this evidence reviewed in the first instance by the RO in November 2014.

The Board has considered documentation included in Virtual VA and VBMS.  

The issues of entitlement to an increased rating for hearing loss and entitlement to a total rating based on individual unemployability have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VBMS Entries April 20, 2010, March 4, 2011.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The service connection claims on the merits, and Issues #18-#20, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for joint pain, muscle pain, blurred vision, fatigue, memory loss, insomnia, peripheral neuropathy, and weight loss was denied in a March 2005 rating decision.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  The evidence pertaining to joint pain, muscle pain, blurred vision, fatigue, memory loss, insomnia, peripheral neuropathy, and weight loss received subsequent to the March 2005 rating decision was not previously submitted, relates to unestablished facts necessary to substantiate the claims, and is neither cumulative nor redundant.   


CONCLUSIONS OF LAW

1.  The March 2005 RO decision that denied service connection for joint pain, muscle pain, blurred vision, fatigue, memory loss, insomnia, peripheral neuropathy, and weight loss is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§  20.302, 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claims for service connection for joint pain, muscle pain, blurred vision, fatigue, memory loss, insomnia, peripheral neuropathy, and weight loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable action taken hereinbelow, a detailed discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

The RO denied the Veteran's claims for service connection for joint pain, muscle pain, blurred vision, fatigue, memory loss, insomnia, peripheral neuropathy, and weight loss in a March 2005 rating decision, finding for each that there was no current disability.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.
The evidence received since the March 2005 rating decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156 (2014).  

In December 2005, the Veteran was found to have diffuse joint and muscle pain throughout his body, which appeared consistent with fibromyalgia.  VBMS Entry March 8, 2013.  He was found to have multiple joint arthralgia in December 2006.  VBMS Entry May 7, 2007, p. 29/64.   Fibromyalgia was documented in January 2007.  VBMS Entry May 7, 2007, p. 51/68.

On general medical and eye VA examinations in April 2009, the Veteran complained of blurred vision and was found to have cataracts as well as pseudophakia in the left eye.

In December 2005 and January 2007 chronic fatigue syndrome was found.  VBMS Entries March 18, 2013 & May 7, 2007, p. 50/68, respectively.

On VA neurological examination in November 2008, the Veteran was found to have mild short-term memory loss.

On VA psychiatric examination in October 2008, insomnia was found.

In September 2007, a VA treating provider submitted a letter stating that the Veteran has nerve damage and unexplained weight loss.  These and other symptoms including joint pain and memory problems, were found consistent with Persian Gulf illness.  VBMS Entry September 4, 2007.  Additionally, in December 2006, weight loss was noted and the Veteran was found to be underweight.  VBMS Entry May 7, 2007, p.48/64.

This new evidence addresses the reason for the previous denials; that is, a current disability for joint pain, muscle pain, blurred vision, fatigue, memory loss, insomnia, peripheral neuropathy, and weight loss.  Further, the conditions have been associated with service as the September 2007 provider found some symptoms consistent with Persian Gulf illness.  The credibility of this evidence is presumed for purposes of reopening the claims, and the standard to reopen is low.  See Justus, 3 Vet. App. at 513; Shade, 24 Vet. App. at 117.  Accordingly, the claims are reopened and will be considered on the merits.    


ORDER

The claim of entitlement to service connection for joint pain is reopened.

The claim of entitlement to service connection for muscle pain is reopened.

The claim of entitlement to service connection for blurred vision is reopened.

The claim of entitlement to service connection for fatigue is reopened.

The claim of entitlement to service connection for memory loss is reopened.

The claim of entitlement to service connection for insomnia is reopened.

The claim of entitlement to service connection for peripheral neuropathy is reopened.

The claim of entitlement to service connection for a disorder manifested by weight loss is reopened.


REMAND

Initially, the Board notes that it does not appear the Veteran's full service treatment records (STRs) have been successfully uploaded and associated with the electronic claims file.  Rating decisions in this case discuss details of STRs not present in the current file.  The STRs currently on record consist of audiometric assessments, limited treatment records, and a partial service examination report.

Additionally, an opinion should be obtained on whether the Veteran's symptoms are part of an overarching medically unexplained chronic multisymptom illness.  If not, the examiner should opine on whether the conditions are otherwise related to service.  Such an examination has not been conducted for the claims.

With regard to the claim for a psychiatric disorder, the Veteran has been diagnosed with posttraumatic stress disorder (PTSD), among other disorders, including anxiety, depression, panic disorder, and paranoid delusional disorder.  See October 2008, April 2009, and December 2013 VA examination reports; May 2010 private medical record.  In support of his PTSD claim, the Veteran contends that he witnessed an incident on July 17, 1991 in which two Marines were arguing over money and one shot the other, resulting in a fatality.  VBMS Entry January 30, 2007.  An attempt to verify this stressor should be made.  Further, while examinations have been conducted, a nexus opinion has not yet been obtained.  

With regard to Issues #18-#20, in an April 2013 letter, the Veteran expressed disagreement with the RO's March 2013 denial of service connection for residuals of a traumatic brain injury, a seizure disorder, and residuals of shrapnel in the left hand.  A SOC was not rendered for these claims.  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC with respect to the issues of entitlement to service connection for residuals of a traumatic brain injury, a seizure disorder, and residuals of shrapnel in the left hand.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of the issue.  The claim should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.
2.  The RO/AMC should request all outstanding service treatment records from the National Personnel Records Center and/or any other appropriate government records repository and upload them to the electronic claims file.  If no further records can be obtained, VA's efforts must be documented for the record.

3.  The RO/AMC should take necessary action to attempt to verify the occurrence of the stressor involving a July 17, 1991 fatality, as described in the Veteran's January 2007 VA Form 21-0781.  Forward a summary of the Veteran's stressor and all supporting evidence to the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify the alleged in- service stressor. Any and all responses received from JSRRC should be properly documented in the Veteran's claims file.

4.  The Veteran should be afforded a VA psychiatric examination to address the nature and likely etiology of any current psychiatric disorder.  

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner should identify all current psychiatric disorders.

For each diagnosis identified, the examiner is requested to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the disorder is due to an injury or other event or incident of the Veteran's period of active service.  	

With respect to posttraumatic stress disorder (PTSD), the RO/AMC should provide the examiner with a summary of any verified in-service stressors.  The examiner must be instructed that only these events, and any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  Schedule the Veteran for a VA examination(s) to determine the nature and likely etiology of the following disorders:
      a.  joint pain
      b.  muscle pain
      c.  blurred vision
      d.  fatigue 
      e.  memory loss
      f.  insomnia
      g.  peripheral neuropathy
      h.  a disorder manifested by weight loss
      
The examiner is to be provided access to the electronic claims folders in connection with the evaluation.  Any indicated studies deemed necessary by the examiner should be accomplished.    

(A.)  The examiner should determine whether it is at least as likely as not that any of the claimed disabilities are due to an undiagnosed illness or medically unexplained chronic multisystem illness, or whether they are more likely due to a known diagnosable disease entity.  

(B.)  If there are known clinical diagnoses, the examiner should expressly identify these underlying diagnoses.  In such a case, the VA examiner should opine on whether it is at least as likely as not (50 percent probability or greater) that the currently demonstrated disability is due to an event or incident of the Veteran's period of active service.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  An explanation for all conclusions expressed must be provided.  

6.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2014).  

7.  After the completion of any action deemed appropriate, the Veteran's claims should be readjudicated.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


